Kupferman, J. P., dissents in part in a memorandum as follows:
While I concur in the court’s approach that to allow a default would be much too *585draconian under the circumstances, in view of the Court of Appeals holdings in Barasch v Micucci (49 NY2d 594) and Eaton v Equitable Life Assur. Soc. of U. S. (56 NY2d 900; see Chase, New York Practice, Barasch Eaton Rule, NYLJ, Oct. 27, 1982, p 1, col 1; Nov. 23, 1982, p 1, col 1), it seems further thought should be given to the right of the plaintiffs. The default judgment should be kept in place as security while giving the defendants an opportunity to reply and contest the plaintiffs’ claim. It should be noted that the plaintiffs made it clear that they expected a timely answer and so notified the defendants, and that this insistence upon strict compliance was based on previous equivocation by the defendants.